Citation Nr: 1757979	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  12-12 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and schizoaffective disorder.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from July 1978 to October 1978 and from March 1980 to January 1981.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In April 2012, the Veteran requested a Board hearing.  In March 2014, he received notification that a hearing was scheduled for April 15, 2014.  Unfortunately, he did not appear at the hearing, and has neither requested a new hearing, nor provided good cause for his absence.  As such, the Veteran's hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.704 (2017).

In December 2014, the Board denied the claim, which the Veteran appealed to the United States Court of Appeals for Veterans Claims ("CAVC" or "the Court").  In June 2015, the Court issued an order that vacated the Board decision and remanded the claim for compliance with a Joint Motion for Remand (JMR).

In February 2016, the Board remanded the Veteran's claim for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, an acquired psychiatric disorder is etiologically related to service.





CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

The Veteran is seeking service connection for an acquired psychiatric disorder which he believes is the result of his active service.  Specifically, he reported that his anxiety and depression were the reasons for his discharge from service.

The evidence shows that the Veteran has current diagnoses of an acquired psychiatric disorder, including depression, psychosis, panic disorder, schizophrenia, and schizoaffective disorder.  

The Veteran's STRs show that he specifically denied any psychiatric symptomatology on medical history survey completed during his entrance examination in June 1978.  In addition, he had normal psychiatric findings at his entrance examination.  A medical officer noted in July 1978 that there were no signs of any past medical history.  At a later examination in September 1978, he continued to deny any psychiatric symptomology and had normal psychiatric findings.  On the Veteran's separation examination in December 1980, the medical officer specifically wrote that no psychiatric disease was found at that time, based on a specific mental health evaluation.  However, the Veteran has consistently noted that he had difficulties in service due to his mental problems.  Additionally, the Veteran was discharged from service in January 1981 for apathy, a defective attitude, and an inability to expend effort constructively per his DD-214.  The Veteran was also shown to have gone AWOL for approximately 20 days in July 1980.  In December 1980, the Veteran was convicted of an Article 15 for failing to go to his appointed place of duty.

In December 2014, the Board denied the Veteran's service connection claim for acquired psychiatric disorder, which he appealed to the CAVC.  In the June 2015 JMR, the parties agreed that a remand was required as the Board did not provide an adequate statement of reasons or bases that addressed the notes in the DD-214 or the Veteran's lay assertions.

In November 2015, the Veteran was examined by Dr. J.M., Ph.D.  Dr. M. reviewed the Veteran's claims file, interviewed the Veteran by telephone, and conducted an examination of the Veteran by telephone.  Dr. M. diagnosed the Veteran, in relevant part, with schizophrenia and major depressive disorder.  Regarding the schizophrenia, Dr. M. opined that it was at least as likely as not that the Veteran's symptoms of schizophrenia had their onset during active service.  He explained that the Veteran did not hear voices while in high school, but began hearing voices during his period of service in the Army.  Dr. M. also noted that the Veteran's sisters' lay statements regarding the profound change in the Veteran's behavior when he came home from service were persuasive.  He further explained that stress could trigger a psychotic break, but the nature and the degree of the stressor sufficient to trigger a psychotic episode varied from one person to another, and the vulnerability of any individual to stress differed from one person to another.  In this case, Dr. M. cited medical literature and explained that a decision to join the military could challenge one's existential and phase-of-life development and presented service members with stressors rarely found in the civilian workforce.  He also cited that drastic life changes could be accompanied by destabilizing anxiety, which was a precipitate of psychiatric illness.  

In response to the JMR, an additional medical opinion was sought. 

In February 2017, the Veteran was afforded a VA examination.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting an examination, the examiner diagnosed the Veteran with schizoaffective disorder, bipolar type.  The examiner opined that the Veteran's acquired psychiatric disorder was less likely than not caused by or a result of his active service.  The examiner reported that the Veteran's STRs showed no evidence of mental health treatment during his active service and that the first evidence of a mental health diagnosis was in 1996, 15 years after his separation from service.  He also cited the Veteran's post service successful employment, academic achievement, and marriage.  

In August 2017, Dr. M. submitted an addendum report.  Dr. M. again reviewed the Veteran's claims file.  He stated that given that the average age of onset of schizoaffective disorder was early adulthood, he felt that some of the Veteran's reports regarding his successful occupation and education were "extremely unlikely" based on the statement of the Veteran's sisters.  Dr. M. noted that the Veteran reported being depressed for 10 to 15 years in 2010, or approximately since 1995.  Regarding the gap of time between discharge and the Veteran's first psychiatric diagnosis in 1996, Dr. M. explained that it was often the case that chronically mentally ill people avoided treatment until their symptoms became so severe that they could not function anymore.  He found that this was the case with the Veteran.  Dr. M. continued to opine that it was at least as likely as not that the Veteran's symptoms of schizophrenia had their onset during his active service.

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Here, several medical opinions are of record, all of which were provided by medical professionals who are presumed to have the training and expertise to opine on a psychiatric condition.  As such, each opinion is considered to constitute both competent and credible evidence, which is deemed to be probative.  

After weighing all the evidence, the Board finds that the evidence is at least in equipoise that the Veteran's acquired psychiatric disorder had its onset in service.  Dr. M's opinion that the Veteran's schizophrenia had its onset in service was based on a thorough examination, review and consideration of the pertinent evidence of record, including lay statements of the Veteran and his sisters, adequate rationale, and consideration of principles of medical literature.  While the VA examiner also reviewed the claims file, conducted an examination, and provided a rationale for his opinion that an acquired psychiatric disorder was not related to service, it is not clear whether he fully considered the lay evidence of record regarding onset and continuity of symptoms.    

In summary, as the evidence is at least in equipoise for the claim, service connection for an acquired psychiatric disorder is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder is granted.




____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


